DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on August 11, 2022. Claims 6, 7, 16, 17, 21, 22 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.
	The argument features Kodali fails to teach or suggest identity information that is generated by the radio access network in the paging message when the paging message is originated from the radio access network.
	The examiner respectfully disagrees with the applicant’s statement and asserts that Kodali (2013/0331054) discloses identity information that is generated by the radio access network in the paging message (par. 49, lines 13-15) when the paging message is originated from the radio access network (par. 49, lines 10-13). These wireless networks are not core networks (par. 26, line 1 – par. 28, line 10).
In view of the above, the rejection using Kodali, Tamura, and Julka is maintained as repeated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Patent Application Number: 2013/0331057) in view of Tamura et al. (U.S. Patent Application Number: 2011/0171929) in view of Kodali et al. (U.S. Patent Application Number: 2013/0331054).
	Consider claim 6; Kodali discloses a communication method implemented for a centralized unit, comprising: 
determining indication information based on whether a paging of a paged terminal device is originated from a core network or from a radio access network (par. 36, lines 3-25; par. 49, lines 15-21), wherein determining the indication information comprises setting the indication information to be identity information that is originated from the core network when the paging is originated from the core network (par. 36, lines 3-25; par. 49, lines 15-21), or setting the indication to be identity information that is generated by the radio access network when the paging is originated from the radio access network; 
wherein the paging message carries the indication information that indicates whether the paging is originated from the core network or from the radio access network (par. 36, lines 3-25; par. 49, lines 15-21).
 Kodali discloses the claimed invention except: sending a paging message to a distributed unit; wherein the centralized unit and the distributed unit are included in a base station.
In an analogous art Tamura discloses sending a paging message to a distributed unit (e.g. controller) (par. 81, line 1 – par. 82, line 13; par. 92, lines 1-6); wherein the centralized unit (e.g. determining unit) and the distributed unit (e.g. controller) are included in a base station (par. 79, lines 2-5).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Kodali by including a distributed unit, as taught by Tamura, for the purpose of efficiently providing services in a telecommunication network.
Kodali and Tamura disclose the claimed invention except: wherein the paging is originated from the radio access network, and the indication information is set to identity information that is generated by the radio access network.
In an analogous art Kodali discloses wherein the paging is originated from the radio access network (par. 26, line 1 – par. 28, line 10; par. 49, lines 10-13), and the indication information is set to identity information that is generated by the radio access network (par. 26, line 1 – par. 28, line 10; par. 49, lines 13-15).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kodali, Tamura, and Julka by including paging originated from radio access networks, as taught by Kodali, for the purpose of improving communication in a wireless system.
Consider claim 7, as applied in claim 6; Tamura discloses the indication information is sent by the distributed unit (e.g. controller) to the paged terminal device (par. 94, lines 9-16).
Consider claim 21; Kodali discloses a communication system, comprising:
the centralized unit is configured to determine indication information based on whether a paging of a paged terminal device is originated from a core network or from a radio access network (par. 36, lines 3-25; par. 49, lines 15-21), wherein determining the indication information comprises setting the indication information to be identity information that is originated from the core network when the paging is originated from the core network (par. 36, lines 3-25; par. 49, lines 15-21), or setting the indication to be identity information that is generated by the radio access network when the paging is originated from the radio access network; 
wherein the paging message carries the indication information that indicates whether the paging is originated from the core network or from the radio access network (par. 36, lines 3-25; par. 49, lines 15-21).
Kodali discloses the claimed invention except: a centralized unit and a distributed unit; the centralized unit is configured to send a paging message to the distributed unit; the distributed unit is configured to determine, according to the indication information, that the paging is originated from the radio access network or the paging is originated from the core network; and wherein the distributed unit and centralized unit are included in a base station.
In an analogous art Tamura discloses a centralized unit (e.g. determining unit) and a distributed unit (e.g. controller) (par. 79, lines 2-5); the centralized unit is configured to send a paging message to the distributed unit (e.g. controller) (par. 81, line 1 – par. 82, line 13; par. 92, lines 1-6); the distributed unit (e.g. controller) is configured to determine, according to the indication information, that the paging is originated from the radio access network or the paging is originated from the core network (par. 82, lines 11-13; par. 83, lines 1-6; par. 92, lines 1-6); and wherein the distributed unit (e.g. controller) and centralized unit (e.g. determining unit) are included in a base station (par. 79, lines 2-5).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Kodali by including a distributed unit, as taught by Tamura, for the purpose of efficiently providing services in a telecommunication network.
Kodali and Tamura disclose the claimed invention except: wherein the paging is originated from the radio access network, and the indication information is set to identity information that is generated by the radio access network.
In an analogous art Kodali discloses wherein the paging is originated from the radio access network (par. 26, line 1 – par. 28, line 10; par. 49, lines 10-13), and the indication information is set to identity information that is generated by the radio access network (par. 26, line 1 – par. 28, line 10; par. 49, lines 13-15).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kodali, Tamura, and Julka by including paging originated from radio access networks, as taught by Kodali, for the purpose of improving communication in a wireless system.
Consider claim 22, as applied in claim 21; Kodali discloses the indication information comprises the identity of the paged terminal device configured by the radio access network [e.g. via the paging message (par. 36, lines 3-25; par. 49, lines 21-28)].

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Patent Application Number: 2013/0331057) in view of Tamura et al. (U.S. Patent Application Number: 2011/0171929) in view of Julka et al. (U.S. Patent Application Number: 2006/0040681) in view of Kodali et al. (U.S. Patent Application Number: 2013/0331054).
	Consider claim 16; Kodali discloses an apparatus, comprising: 
determining indication information based on whether a paging of a paged terminal device is originated from a core network or from a radio access network (par. 36, lines 3-25; par. 49, lines 15-21), wherein determining the indication information comprises setting the indication information to be identity information that is originated from the core network when the paging is originated from the core network (par. 36, lines 3-25; par. 49, lines 15-21), or setting the indication to be identity information that is generated by the radio access network when the paging is originated from the radio access network; 
wherein the paging message carries the indication information that indicates whether the paging is originated from the core network or from the radio access network (par. 36, lines 3-25; par. 49, lines 15-21).
 Kodali discloses the claimed invention except: sending a paging message to a distributed unit; wherein the centralized unit and the distributed unit are included in a base station.
In an analogous art Tamura discloses sending a paging message to a distributed unit (e.g. controller) (par. 81, line 1 – par. 82, line 13; par. 92, lines 1-6); wherein the centralized unit (e.g. determining unit) and the distributed unit (e.g. controller) are included in a base station (par. 79, lines 2-5).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Kodali by including a distributed unit, as taught by Tamura, for the purpose of efficiently providing services in a telecommunication network.
Kodali and Tamura disclose the claimed invention except: at least one processor, and a non-transitory memory storing instructions for execution by the at least one processor.
In an analogous art Julka discloses at least one processor (par. 34, lines 9-13; par. 36, lines 1-14), and a non-transitory memory storing instructions for execution by the at least one processor (par. 34, lines 9-13; par. 36, lines 1-14).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. It is an object of Julka’s invention to provide a method of managing paging messages in wireless communication networks. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kodali and Tamura by including a processor and memory, as taught by Julka, for the purpose of effectively managing communications in a data communication system.
Kodali, Tamura, and Julka disclose the claimed invention except: wherein the paging is originated from the radio access network, and the indication information is set to identity information that is generated by the radio access network.
In an analogous art Kodali discloses wherein the paging is originated from the radio access network (par. 26, line 1 – par. 28, line 10; par. 49, lines 10-13), and the indication information is set to identity information that is generated by the radio access network (par. 26, line 1 – par. 28, line 10; par. 49, lines 13-15).
It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. It is an object of Tamura’s invention to provide a method of a wireless communication base station broadcasting system information to a wireless communication equipment. It is an object of Julka’s invention to provide a method of managing paging messages in wireless communication networks. It is an object of Kodali’s invention to provide a method of managing connections between mobile wireless devices and wireless networks. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kodali, Tamura, and Julka by including paging originated from radio access networks, as taught by Kodali, for the purpose of improving communication in a wireless system.
Consider claim 17, as applied in claim 16; Tamura discloses the indication information is sent by the distributed unit (e.g. controller) to the paged terminal device (par. 94, lines 9-16).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/Primary Examiner, Art Unit 2646